DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Group I, namely, claims 1-14 and claim 19 in the reply filed on 14 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim limitation “…and optionally an orthorhombic crystal lattice structure” is indefinite because it is unclear whether the claim scope is intended to encompass the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka et al. (US 2008/0311473 A1) in view Yamauchi et al. (US 2017/0271653 A1) and further in view of Yu et al. (Journal of Colloid and Interface Science, ISSN: 0021-9797, Vol: 285, Issue: 1, Page: 163-166).

Regarding claim 1, Sasaoka discloses a cathode active material for a lithium secondary battery (a positive active material for a rechargeable lithium battery, [0001]-[0002]). Sasaoka further discloses wherein the cathode active material is comprised of a lithium nickel composite oxide represented by the compositional formula, LiNi1-aMaO2, wherein M is at least one kind of element selected from a transitional metal other than Ni, a group 2 element, and a group 13 element [0019]. Sasaoka further discloses a lithium manganese composite oxide covering the surface of the lithium nickel composite oxide (a coating layer comprising a lithium manganese composite oxide attached to the surface of the lithium nickel-based composite oxide) and is preferably an aggregate of needle shaped and/or plate shaped minute particles [0023]. Sasaoka teaches that needle and/or plate shaped minute particles increase the specific surface area of the cathode active material which allows sufficient contact between the electrolyte and the lithium manganese composite oxide, so the migration of lithium ions is not hindered [0047]. 
Sasaoka discloses an embodiment of the lithium nickel composite oxide comprised of spherical secondary particles to which the primary particles are aggregated, [0078]. Sasaoka fails to disclose an embodiment wherein the lithium nickel composite oxide is comprised of a secondary particle in which a plurality of plate-shaped primary particles are agglomerated and wherein the lithium manganese composite oxide is fiber-shaped.
Yamauchi teaches a positive electrode active material for a non-aqueous electrolyte secondary battery (Abstract). Yamauchi further teaches wherein the positive electrode material is a lithium-nickel composite oxide having a hexagonal layered structure, characteristically where the lithium-nickel composite oxide includes plate-shaped secondary particles aggregated with surfaces of plate-shaped primary particles [0026]. Additionally, Yamauchi teaches any shapes projected perpendicular from the lithium nickel composite oxide particle plates may be any plane projection shape of spherical, elliptical, oblong, and massive shapes [0026].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the particle shape of the lithium nickel composite oxide of Sasaoka such that it is comprised of plate-shaped secondary particles aggregated with plate-shaped primary particles, as taught by Yamauchi, with a reasonable expectation of success in providing a suitable positive electrode active material with a shape functional for use in a rechargeable lithium battery.
Modified Sasaoka therefore reads on the claim limitation “a lithium nickel-based composite oxide comprising a secondary particle in which a plurality of plate-shaped primary particles are agglomerated.”
Yu teaches that one of the most promising cathode materials for lithium ion batteries is spinel lithium manganese oxide (LiMn2O4) due to its low cost and environmental friendliness (pg. 163, introduction). Yu further teaches that several techniques exist in the art for fabricating 2O4 compounds. One of the methods described, combining sol-gel processing with electrospinning, results in a nanofiber mat with high surface area and small pore sizes resulting in improved electrode properties (pg. 163, introduction, right column). Yu further teaches that the fiber-shaped lithium manganese oxide particles formed have diameters between 100 and 200 nm (pg. 165, conclusion). The fiber-shaped lithium manganese oxide particles are analogous to the secondary oblong shaped particles taught by Yamauchi in addition to the secondary needle-shaped particles taught by Sasaoka. The Examiner notes that the claim limitation “fiber-shaped” may additionally be read upon particles meeting the otherwise claimed limitations and having a shape in which the length is significantly greater than the measurements defining its cross-sectional area.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the lithium manganese composite oxide such that the resulting particles are fiber-shaped with diameters between 100 and 200 nm, as taught by Yu, with a reasonable expectation of success in providing a suitable positive electrode active material with an increased surface area and improved electrode properties.
Modified Sasaoka therefore reads on the claim limitation “a coating layer comprising a fiber-shaped lithium manganese composite oxide, 10wherein the fiber-shaped lithium manganese composite oxide is attached to the surface of the lithium nickel-based composite oxide.”

Regarding claim 2, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. The diameters of the fiber-shaped manganese composite oxide particles are between 100 nm and 200 nm, as set forth above. Modified Sasaoka “wherein the fiber-shaped lithium manganese composite oxide has a diameter of about 2 nm to about 300 nm” because the claimed range wholly encompasses the range disclosed by the prior art.

Regarding claim 9, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka further discloses wherein the lithium nickel composite oxide has a crystal structure formed such that manganese hydroxide containing lithium crystallizes on the surface of the lithium nickel composite oxide [0058]. Sasaoka further teaches that the crystallization on the surface may be controlled by adjusting the pH of the slurry mixture [0059]. Sasaoka provides no additional details regarding the crystalline structure.
Yamauchi teaches a positive electrode active material having a lithium-nickel composite oxide including plate-shaped secondary particles projecting from plate-shaped primary particles [0144]. Yamauchi further teaches that the shapes projected from the plate surfaces of the primary plate-shaped particles mat be spherical, elliptical, oblong, and massive shapes, as described in claim 1, [0144]. Yamauchi discloses that in the prior art, when plate-shaped positive electrode material particles are oriented such that the (003) plane is parallel to the plate surfaces, output characteristics are adversely affected [0012]-[0013]. Instead, Yamauchi teaches that the shapes should be perpendicular to the plane surfaces and that the orientation index at the (003) plane should be between 0.9 and 1.1 because a deviation index outside of that range may lead to insufficient battery characteristics [0168]. 
It would therefore be obvious to one of ordinary skill in the art to modify the crystalline structure of Modified Sasaoka such that the (003) plane of the primary particles are oriented perpendicularly to the secondary particles, as taught by Yamauchi.
Modified Sasaoka therefore reads on the claim limitation “wherein the secondary particle has a regular array structure in which (003) planes of the primary particles are oriented in a vertical direction with respect to an outermost surface of the secondary particle” because “in a vertical direction” may be interpreted as perpendicular or normal in light of [0052] and Fig. 2A in Applicant’s specification

Regarding claim 14, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka further discloses wherein a specific surface area of a sintered lithium nickel composite oxide after washing is  0.2 to 2.0 m2/g, but that the invention has inadequate in preventing a decrease in charging and discharging capacity of the secondary battery using the aforementioned oxide as a cathode active material [0037]-[0038]. Sasaoka provides no additional details regarding the specific surface area of the lithium nickel-based composite oxide.
Yamauchi discloses that the specific surface area of the positive electrode active material is preferably 0.3 m2/g to 2.0 m2/g [0162]. Yamauchi further teaches that a specific surface area below 0.3 m2/g results in insufficient contain with the electrolytic solution leading to degraded output characteristics and battery capacity [0162]. Additionally, a specific surface area greater than 2.0 m2/g accelerated the decomposition of an electrolytic solution, resulting in safety deterioration.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention such that the positive electrode active material of Modified Sasaoka has a specific surface area between 0.3 m2/g and 2.0 m2/g, as taught by Yamauchi, with 
Modified Sasaoka therefore reads on the claim limitation “wherein the lithium nickel-based composite oxide has a specific surface area of about 0.3 m2/g to about 0.8 m2/g” because a prima facie case of obviousness exists in the case where the claimed ranged “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

Regarding claim 19, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka further discloses wherein the positive active material relates to a nonaqueous electrolyte secondary battery with a cathode (a positive electrode), an anode (a negative electrode), and a nonaqueous electrolyte with a microporous separator interposed between the electrodes [0003].
It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positive active material of Modified Sasaoka in the cathode of a conventional rechargeable lithium battery comprised of said cathode, an anode, and an electrolyte between them. It is obvious to one of ordinary skill to combine prior art elements when the combination yields no more than predictable results, i.e. a conventional rechargeable secondary battery. See MPEP 2143(I)(A). Modified Sasaoka therefore reads on the claim limitation “A rechargeable lithium battery comprising: a positive electrode comprising the positive active material of claim 1;  -40-1172634a negative electrode; and an electrolyte between the positive electrode and the negative electrode.”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka et al. (US 2008/0311473 A1) in view Yamauchi et al. (US 2017/0271653 A1) and further in view of Yu et al. (Journal of Colloid and Interface Science, ISSN: 0021-9797, Vol: 285, Issue: 1, Page: 163-166) as applied to claim 1 above and further in view of Kim et al. (Journal of The Electrochemical Society, 160 (1) A31-A38 (2013)) (provided in Information Disclosure Statement filed by Applicant on 15 July 2020).

Regarding claim 3, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Modified Sasaoka accordingly discloses wherein the lithium manganese composite oxide is comprised of LiMn2O4, as taught by Yu above. Modified Sasaoka is silent with respect to additional components in the lithium manganese composite oxide.
Kim teaches a layered-layered-spinel structure for a composite of lithium manganese oxides for use as a cathode in lithium-ion batteries (Abstract). Kim further teaches that the composite ‘layered-layered-spinel’ system may be formed according to the compositional phase diagram depicted in Fig. 1. The diagram shows three components, Li2MnO3, LiMO2, and LiM’2O4, wherein M may be Mn, Ni, or Co. 
It would therefore be obvious to one of ordinary skill in the art to modify the lithium manganese composite oxide of Modified Sasaoka such that it was formed as a layered-layered-spinel system comprised of Li2MnO3, LiMnO2, and LiMn2O4 (M and M’ are both Mn), as taught by Kim, with a reasonable expectation of success in providing a suitable positive electrode active material for use in a lithium ion battery. Modified Sasaoka therefore reads on the claim limitation “wherein the lithium manganese composite oxide is represented by Chemical Formula 1” because the compositional phase diagram expresses three components of a system with varying compositions all having decimal values within the claimed ranges in Chemical Formula 1 below with x > 0, z > 0, 1-x-y-z > 0, and y = 0 in all of the compositions corresponding to the absence of Li4Mn5O12.

    PNG
    media_image1.png
    114
    794
    media_image1.png
    Greyscale


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka et al. (US 2008/0311473 A1) in view Yamauchi et al. (US 2017/0271653 A1) and further in view of Yu et al. (Journal of Colloid and Interface Science, ISSN: 0021-9797, Vol: 285, Issue: 1, Page: 163-166) as applied to claim 1 above in view of Kim et al. (Journal of The Electrochemical Society, 160 (1) A31-A38 (2013)) (provided in Information Disclosure Statement filed by Applicant on 15 July 2020) and further in view of Park et al. (Materials Chemistry and Physics 112 (2008) 696-701). 

Regarding claim 4, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Modified Sasaoka accordingly discloses wherein the positive active material includes a lithium manganese composite oxide. As described in the claim 3 analysis above, it is obvious to one of ordinary skill in the art to modify the lithium manganese composite oxide of Modified Sasaoka of claim 1 such that it was formed as a layered-layered-spinel system comprised of Li2MnO3, LiMnO2, and LiMn2O4 (M and M’ are both Mn), as taught by Kim, with a reasonable expectation of success in providing a suitable 
Park discusses the physical and electrochemical properties of the various forms of lithium manganese oxides (Abstract). Park teaches wherein lithium manganese oxides has three different stoichiometric compositions each with its own crystal lattice structure (pg. 696, left column). Park further teaches wherein a composition with formula LiMn2O4 is cubic, LiMnO2 may be either orthorhombic or monoclinic, and Li2MnO3 is monoclinic.
 Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to fabricate the lithium manganese composite oxide such that it possesses a crystal lattice structure with a cubic structure corresponding to the LiMn2O4 component, a monoclinic structure corresponding to the Li2MnO3 component, and an orthorhombic structure corresponding to the LiMnO2 component, as taught by Park, with a reasonable expectation of success in producing a composite layered-layered-spinel with a conventional crystal lattice structure. Modified Sasaoka therefore reads on the claim limitation “wherein the lithium manganese composite oxide has a cubic crystal lattice structure and a monoclinic crystal lattice 25structure, and optionally an orthorhombic crystal lattice structure.”

Regarding claim 5, Modified Sasaoka meets the limitations of the positive active material of claim 4 as set forth above. Modified Sasaoka accordingly reads on the claim limitation “wherein: the cubic crystal lattice structure corresponds to at least one selected from LiMn2O4 and Li4Mn5O12, the monoclinic crystal lattice structure corresponds to Li2MnO3, and the orthorhombic crystal lattice structure corresponds to LiMnO2.”

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka et al. (US 2008/0311473 A1) in view Yamauchi et al. (US 2017/0271653 A1) and further in view of Yu et al. (Journal of Colloid and Interface Science, ISSN: 0021-9797, Vol: 285, Issue: 1, Page: 163-166) as applied to claim 1 above and further in view of Liu et al. (CN 106784659 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 6, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Modified Sasaoka accordingly discloses wherein the positive active material is comprised of a coating layer coating the surface of the lithium nickel composite oxide layer [0039]. Sasaoka further discloses wherein the lithium manganese composite oxide coating layer is uniform to ensure the migration of lithium ions, realizing both high capacity and good thermal stability [0047]. Sasaoka fails to provide details regarding the thickness of the coating layer.

 Liu teaches a spinel layered hetero-structured material for use as a conventional battery cathode material obtained by coating a lithium nickel composite oxide with a lithium manganese composite oxide cladding layer (Abstract, [pg. 1, para. 8]). Liu further teaches wherein the thickness of the cladding layer is 2 to 40 nm ([pg. 1, para. 9]). Furthermore, Liu presents Table 1 showing the initial discharge specific capacity and coulombic efficiency of the sample. Liu concludes that both the specific capacity and the coulombic efficiency of the sample increase with the thickness of the cladding layer ([pg. 8, para. 89]).
It would therefore be obvious to one of ordinary skill in the art to modify the thickness of the coating layer of Modified Sasaoka such that it was between 2 nm and 40 nm, as taught by “wherein the coating layer has a thickness of about 2 nm to about 300 nm” because the claimed range wholly encompasses the range of Modified Sasaoka.

Regarding claim 7, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka further discloses wherein the atomic ratio D(s) between the Mn in the lithium manganese composite oxide and the Ni and element M in the lithium nickel composite oxide is preferably between 0.003 and 0.02 [0028]. The atomic ratio is similar to weight percentage, but varies slightly because different elements have different atomic weights. Therefore, the atomic ratio, while similar for every possible element chosen for element M, requires more compositional information to calculate the weight percentage. Sasaoka fails to provide additional details regarding the weight percentage/ratio of elements in the positive active material.
Liu teaches a spinel layered hetero-structured material for use as a conventional battery cathode material obtained by coating a lithium nickel composite oxide with a lithium manganese composite oxide cladding layer (Abstract, [pg. 1, para. 8]). Liu further teaches wherein the discharge specific capacity is maximized when the mass fraction, the weight percentage, is 2% ([pg. 8, para. 89]). Furthermore, the discharge specific capacity decreases when the mass fraction of the cladding layer reaches 5% ([pg. 8, para. 89]).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight percentage of the lithium manganese composite oxide coating layer of Modified Sasaoka such that it was 2% with respect to the rest “wherein the lithium manganese composite oxide is in an amount of about 0.1 wt% to about 5 wt% based on a total weight of the positive active material.”

Claims 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka et al. (US 2008/0311473 A1) in view Yamauchi et al. (US 2017/0271653 A1) and further in view of Yu et al. (Journal of Colloid and Interface Science, ISSN: 0021-9797, Vol: 285, Issue: 1, Page: 163-166) as applied to claim 1 above and further in view of Nakamura et al. (US 2019/0260024 A1).

Regarding claim 8, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Modified Sasaoka accordingly discloses wherein the fiber-shaped lithium manganese composite oxide has a diameter between 100 nm and 200 nm, as described above. Modified Sasaoka does not provide any further details regarding the particle size of the positive active material, including the lithium manganese composite oxide.
Nakamura teaches a positive electrode active material 10 comprised of a lithium-nickel-manganese composite oxide [0087]. Nakamura further teaches wherein the composite oxide has is formed from a primary particle 2 having a thick plate-like shape and a secondary particle 3 formed from the primary particles [0055]. Additionally, Nakamura notes that the morphology, such as shape, thickness, volume-average particle diameter, particle size distribution, crystal structure, and tap density, may be controlled by appropriately controlling the dissolved oxygen concentration [0055]. Furthermore, Nakamura teaches a volume-average particle diameter of at 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the average particle diameter of the positive active material of Modified Sasaoka, including the lithium manganese composite oxide coating layer, such that the average particle diameter was between 5 and 20 µm with a reasonable expectation of success in providing a positive active material with a particle size that ensures the fillability of the secondary particles and doesn’t excessively decrease the specific surface area of the particles.
Modified Sasaoka therefore reads on the claim limitation “wherein the positive active material further comprises lithium manganese composite oxide particles, wherein the lithium manganese composite oxide particles each have an average particle diameter of less than or equal to 10 µm” because a prima facie case of obviousness exists in the case where the claimed ranged “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Regarding claim 10, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka further discloses wherein the lithium nickel composite oxide has a crystal structure formed such that manganese hydroxide containing lithium crystallizes on the surface of the lithium nickel composite oxide [0058]. 
Nakamura teaches a positive electrode active material 10 comprised of a lithium-nickel-manganese composite oxide [0087]. Nakamura further teaches wherein the composite oxide has is formed from a primary particle 2 having a thick plate-like shape and a secondary particle 3 formed from the primary particles [0055]. Additionally, Nakamura notes that the morphology, such as shape, thickness, volume-average particle diameter, particle size distribution, crystal structure, and tap density, may be controlled by appropriately controlling the dissolved oxygen concentration [0055]. Furthermore, Nakamura teaches that the primary particles are disposed radially in a direction from a central part C1 of the secondary particle to an outer circumference thereof [0014], Fig. 1A. Nakamura teaches that a radial structure such as the one described results in high charging/discharging capacities, excellent output characteristics, and excellent cycle characteristics [0036]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive active material of Modified Sasaoka such that the primary particles are disposed radially from the central part of a secondary particle, as taught by Nakamura, with a reasonable expectation of success in providing a positive material suitable for a battery with high charging/discharging capacities, excellent output characteristics, and excellent cycle characteristics. Modified Sasaoka therefore reads on the claim limitation “wherein the secondary particle is in a single-centered radial arrangement structure having one center or a multi-centered radial arrangement structure having a plurality of centers” because each secondary particle has a central part and thus the secondary particles are 

Regarding claim 13, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka fails to provide details regarding the porosity of the lithium nickel-based composite oxide.
Nakamura teaches a positive electrode active material 10 comprised of a lithium-nickel-manganese composite oxide [0087], as discussed previously. Nakamura further teaches a metric, “the degree of sparsity/density” which is the value represented by [area of the void 4 inside the secondary particle 3/area of the cross-section of the secondary particle 3) * 100] %, [0049]. The degree of sparsity/density is the same metric as porosity. Nakamura teaches that the degree of sparsity/density is most preferably between 2 and 7%.
It would therefore be obvious to one of ordinary skill in the art to modify the positive active material of Modified Sasaoka such that it had a porosity between 2% and 7%, as taught by Nakamura, with a reasonable expectation of success in providing a suitable positive active material with pores that allow for the transportation of lithium ions. Modified Sasaoka therefore reads on the claim limitation “wherein the lithium nickel-based composite oxide has a porosity of about 1 % to about 8%” because the claimed range wholly encompasses the range of Modified Sasaoka.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka et al. (US 2008/0311473 A1) in view Yamauchi et al. (US 2017/0271653 A1) and further in view of Yu et al. (Journal of Colloid and Interface Science, ISSN: 0021-9797, Vol: 285, Issue: 1,  as applied to claim 1 above and further in view of Kim et al. (US 2019/0288285 A1) (referenced herein as Kim ‘258).

Regarding claims 11 and 12, Modified Sasaoka meets the limitations of the positive active material of claim 1 as set forth above. Sasaoka further discloses that an excess of lithium, such as lithium sulfate, exists on the surface of the lithium nickel composite oxide, and that the surplus lithium is to be eluted [0057]-[0058]. Sasaoka fails to provide concentration values of the remaining surplus lithium on the surface of the lithium nickel-based composite oxide.
Kim ‘285 teaches a positive electrode active material comprised of a lithium-nickel-manganese composite oxide [0005]. Kim ‘285 further teaches that in substituting some of the nickel sites with tungsten, an amount of residual lithium tungsten oxide may remain on the particle surfaces [0037], [0042]. Furthermore, Kim ‘285 teaches that the excess lithium tungsten oxide may be removed by washing to 1000 ppm or less [0042]. In a case in which the excess lithium tungsten oxide is greater than 1000 ppm, a reduction in gas capacity and a swelling phenomenon may occur [0042].
 It would therefore be obvious to one of ordinary skill in the art prior to the effect filing date of the claimed invention to wash the surfaces of the lithium nickel composite oxide of Modified Sasaoka such that the amount of residual lithium may be reduced, as taught by Kim ‘285. Additionally, it would be obvious to one of ordinary skill in the art to look to Kim ‘285’s teaching of the analogous residual lithium tungsten oxide to inform their decision regarding the desired levels of residual lithium in the positive active material. It would thus be obvious to wash the surfaces such that the amount of residual lithium is less than 1000 ppm. Regarding claim 11, “wherein the positive active material comprises unreacted residual lithium on the surface of the lithium nickel-based composite oxide in an amount of less than or equal to about 1,300 ppm.” 
Furthermore, regarding claim 12, Modified Sasaoka reads on the claim limitation “wherein the amount of unreacted residual lithium is less than or equal to about 1,000 ppm” because the total amount of residual lithium remaining is less than 1000 ppm, as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakayama et al. (US 2016/0372748 A1) teaches a positive electrode active material comprised of a lithium nickel composite oxide and further comprising manganese (Abstract).
Lei et al. (CN 105609718 A) teaches a spinel phase lithium-rich manganese nickel oxide surface-coated material where the coating layer is manganese spinel (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728